Citation Nr: 0109825	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  97-20 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
condition.

2.  Entitlement to service connection for depression, 
including secondary to a service-connected disability.

3.  Entitlement to service connection for a left hip 
condition.

4.  Entitlement to service connection for a herniated nucleus 
pulposus.

5.  The propriety of the initial 10 percent rating assigned 
for a chronic recurrent low back strain.

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1962 to March 1965; he also had 2 months and 8 days of 
additional service.

By way of procedural history, in April 1982, the Department 
of Veterans Affairs (VA) Regional Office (RO) in Providence, 
Rhode Island, denied the veteran's claims for service 
connection for a left leg condition and for a back condition.  
Later that month, the RO notified him of the decision, and of 
his procedural and appellate rights, and he did not timely 
appeal.  Consequently, the decision became final and binding 
on him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 
20.1103 (1999).

In September 1996, the veteran filed a claim at the RO in 
Togus, Maine, again requesting service connection for left 
leg and low back conditions.  He also requested service 
connection for an acquired psychiatric disorder (depression), 
including secondary to a service-connected disability, and 
for a left hip condition.  In March 1997, the RO in Togus 
granted service connection for a chronic recurrent low back 
strain and assigned a 10 percent rating effective from the 
date of the claim. The RO denied service connection for a 
left leg condition, depression, a left hip condition, and a 
herniated nucleus pulposus (HNP).  The veteran appealed to 
the Board of Veterans' Appeals (Board)-requesting service 
connection for the conditions that were denied and a higher 
initial rating for his low back strain.

The Board remanded this case in March 2000 for further 
development, to include scheduling a hearing before a hearing 
officer at the RO.  Subsequently, the RO scheduled two 
hearings for the veteran.  Unfortunately, each time the 
veteran's wife called before the scheduled hearing in order 
to notify the RO that her husband was unable to attend due to 
illness.  Therefore, in October 2000, the RO notified the 
veteran in writing that he should respond in writing on the 
enclosed VA Form 21-4138 if he wanted to schedule another 
hearing.  The RO added that, if the veteran did not respond 
within 60-days from the date of its letter, it would not 
reschedule the hearing.  The record reveals that the veteran 
did not respond within 60-days of the RO's letter and, 
therefore, the RO returned the case to the Board without 
rescheduling the hearing.

Subsequent to the Board's March 2000 remand, additional 
evidence was associated with the claims file, to include an 
April 1999 VAMC discharge summary.  The veteran, however, did 
not submit a waiver of RO consideration in accordance with 38 
C.F.R. § 20.1304 (2000).  The Board notes that the newly 
submitted evidence is not pertinent with respect to the 
veteran's claims for entitlement to service connection for a 
left hip disorder or a herniated nucleus pulposus.  
Therefore, given that this evidence is not pertinent to the 
claims for entitlement to service connection for a left hip 
disorder or a herniated nucleus pulposus, the Board will 
address these issues below.


FINDING OF FACT

The preponderance of the competent evidence of record 
demonstrates that any current left hip disorder or herniated 
nucleus pulposus is not related to the veteran's active duty 
service.


CONCLUSION OF LAW

A left hip disorder and a herniated nucleus pulposus were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 
3.102, 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that VA has complied with the "duty to 
assist" the veteran in fully developing the evidence 
pertinent to his claim.  The veteran has been examined by VA 
and treatment records/information has been obtained.  The 
Board also finds that VA has met its duty to notify the 
appellant of information and evidence needed to substantiate 
and complete a claim.  In the statement of the case the 
veteran has been advised of the relevant laws and regulations 
in order to establish service connection for a left hip 
disorder and a herniated nucleus pulposus.  Therefore, the 
Board will decide these issues based on the evidence of 
record.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

After reviewing the claims files, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for a 
left hip disorder and a herniated nucleus pulposus for the 
following reasons.

First, the veteran's service medical records are negative for 
complaints or treatment for a left hip disorder and a 
herniated nucleus pulposus.  Therefore, there is no evidence 
that either of these disorders was diagnosed during service.

Second, the post-service medical evidence of record fails to 
medically link a currently diagnosed left hip disorder or a 
herniated nucleus pulposus to the veteran's military service.  
For example, with respect to a left hip disorder, in a March 
1997 VA examination report, a VA physician noted that there 
was no left hip disorder observed.  The examiner further 
found no decreased range of motion with respect to the 
veteran's claimed left hip disorder.  Moreover, the remaining 
post service VA and non VA medical evidence is negative for a 
diagnosed left hip disorder that is related to an incident or 
injury in service.

Therefore, given that the service medical records are 
negative for a diagnosed left hip disorder, the March 1997 VA 
physician found no evidence of a left hip disorder, and there 
is no other post service medical evidence of record that 
links a currently diagnosed left hip disorder to an incident 
or injury during the veteran's service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for a left hip 
disability.  Hence, this claim is denied.

Similarly, although the post service medical evidence of 
record indicates that the veteran developed a herniated 
nucleus pulposus, there is no medical opinion of record that 
links it to the veteran's military service.  In fact, the 
March 1997 VA examiner specifically opined that it was not 
likely that the veteran developed a ruptured disc during 
service, especially since the spine was straight above the 
lumbosacral level.  The examiner added to the March 1997 
examination report in a handwritten addendum that, although 
the veteran reported a low back injury during service, the 
service medical records showed no evidence of a herniated 
nucleus pulposus.  Therefore, given that the service medical 
records are negative for a herniated nucleus pulposus, the 
March 1997 VA physician opined that the herniated nucleus 
pulposus, which was diagnosed many years after service, did 
not develop during service, and there is no other post 
service medical evidence of record that links a currently 
diagnosed herniated nucleus pulposus to an incident or injury 
during the veteran's service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to service connection for a herniated nucleus 
pulposus.  Hence, this claim is denied.

The Board has considered the evidence of record that favors 
the veteran's claims. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the veteran's own 
contentions are the only evidence of record that favors his 
claims.  Although the veteran contends that he developed his 
claimed current left hip disorder and herniated nucleus 
pulposus as a result of military service, as a lay person 
untrained in the fields of medicine and/or science, he is not 
competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The veteran has 
also not asserted that any of his physicians attributed the 
disabilities at issue to service.  

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claims.  Hence, 
service connection for a left hip disorder and a herniated 
nucleus pulposus is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left hip disorder and a herniated 
nucleus pulposus is denied.


REMAND

The Board regrets that it must remand the following issues 
for the following procedural reasons.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

As referenced in the INTRODUCTION, the Board notes that 
subsequent to the March 2000 remand, additional evidence 
pertinent to the remaining issues on appeal was associated 
with the record.  Specifically, this new evidence consists of 
an April 1999 VAMC discharge summary that relates to the 
veteran's increased rating claim for his low back disorder.  
Under 38 C.F.R. § 19.31 (2000), a supplemental statement of 
the case must be furnished to an appellant when additional 
pertinent evidence is received after a statement of the case 
or supplemental statement of the case has been issued.  See 
also 38 U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. §§ 19.37, 
20.1304(c) (2000).  The failure of the RO to issue a 
supplemental statement of the case in accordance with the 
provisions of 38 C.F.R. § 19.31 is a procedural defect 
requiring correction by the RO.  38 C.F.R. § 19.9 (2000).

Furthermore, the development of facts includes a "thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

In this regard, and in light of the newly submitted evidence, 
an appropriate examination with respect to the veteran's low 
back strain is necessary because it appears that the 
veteran's low back disorder may have worsened.  This issue is 
complicated by the fact that the veteran experiences low back 
problems due to service-connected low back strain and non 
service-connected herniated nucleus pulposus.  The current 
record is ambiguous with respect to the impairment caused by 
the veteran's service-connected low back strain on his 
ability to function in comparison to the impairment caused by 
his non service-connected herniated nucleus pulposus.  Thus, 
a medical opinion is required that bifurcates the impairment 
caused by the veteran's service-connected low back strain as 
opposed to his non service-connected herniated nucleus 
pulposus so that an accurate disability rating may be 
assigned.  In this regard, it must be noted that when it is 
not possible to separate the effects of the service-connected 
condition versus a nonservice-connected condition, 38 C.F.R. 
§ 3.102 (2000) requires that reasonable doubt be resolved in 
the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  Moreover, the RO must 
insure that the examination conducted on remand adequately 
portrays the extent of functional loss due to pain on use or 
due to flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

A psychiatric examination is also required in order to 
determine whether the veteran's diagnosed depression 
developed secondary to the service-connected low back strain, 
or the non service-connected herniated nucleus pulposus, or 
to both.  According to October and December 1996 VA 
examination reports, two examiners linked the veteran's 
depression to his low back pain.  The examiners, however, did 
not address whether the low back pain was caused by the 
veteran's service-connected low back strain or his non 
service-connected herniated nucleus pulposus.  As noted 
above, when it is not possible to separate the effects of the 
service-connected condition versus a nonservice-connected 
condition, 38 C.F.R. § 3.102 (2000) requires that reasonable 
doubt be resolved in the claimant's favor, thus attributing 
such signs and symptoms to the service-connected disability.  
Mittleider, 11 Vet. App. 182.

In addition, the RO did not adjudicate the issue of whether 
new and material evidence has been submitted to reopen a 
claim for service connection for a left leg condition or 
inform him of the relevant laws and regulations, pursuant to 
the Board's March 2000 remand instructions.  This should be 
done.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a 
VA examination if he is applying for VA compensation 
benefits.  Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be requested by 
the RO to provide the names, addresses 
and approximate dates of treatment for 
any health care provider, including VA, 
who may possess additional records 
pertinent to the issues addressed in this 
remand.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folders, all records identified by 
the veteran that are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
her to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the extent of disabling manifestations of 
his service-connected low back strain.  
The examiner should review the claims 
folders, including a copy of this REMAND, 
and perform all tests and studies 
necessary to address the extent of 
functional impairment due to the 
veteran's service-connected low back 
strain in comparison with the veteran's 
non service-connected herniated nucleus 
pulposus.  Findings that take into 
account all functional impairments 
identified in 38 C.F.R. §§ 4.40, 4.45, 
including pain on use, incoordination, 
weakness, fatigability, abnormal 
movements, etc., should be included 
specifically addressing the service-
connected low back strain.  Any 
functional impairment with respect to the 
service-connected low back strain should 
be expressed in terms of additional range 
of motion loss beyond that clinically 
demonstrated.  See DeLuca.  The examiner 
should also provide an opinion as to the 
functional impairment caused by the non 
service-connected herniated nucleus 
pulposus.

4.  The veteran should also be afforded 
an appropriate VA examination to 
determine whether the veteran's service-
connected low back strain, the non 
service-connected herniated nucleus 
pulposus, or both, caused the development 
of the veteran's diagnosed depression.  
The examiner should review the claims 
folders, including a copy of this REMAND, 
and the October and December 1996 VA 
examination reports, which contain 
medical opinions that link the veteran's 
diagnosed depression to his low back 
pain.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

6.  The RO should then adjudicate the 
issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a left 
leg disorder.  The RO should also 
readjudicate the veteran's claim for an 
increased rating for chronic low back 
strain and entitlement to service 
connection for depression secondary to a 
service-connected disability, based on 
all evidence received since its most 
recent consideration of the veteran's 
claims.  The RO should consider whether 
staged ratings are appropriate for the 
service-connected chronic recurrent low 
back strain, in accordance with Fenderson 
v. West, 12 Vet. App. 119 (1999).

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, which 
includes consideration of all appropriate 
laws and regulations, and the Court's 
decisions in Fenderson, DeLuca and 
Mittleider, and provide the veteran with 
an appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 



